El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Juan Vargas fue condenado por la Corte de Distrito de-Ponce como autor de un delito de acometimiento y agresión grave a sufrir dos meses de cárcel y al pago de las costas. No conforme apeló. Su alegato contiene un solo señala-miento, el que sigue: -“La Corte de Distrito de Ponce erró-gravemente al no permitir que el abogado del acusado argu-mentara su caso.” El Fiscal del Tribunal Supremo se adhiere al recurso. Su alegato contiene un cuidadoso estudio de la ley y la jurisprudencia aplicables.
Los autos revelan que terminada la práctica de la prueba ocurrió lo que sigue:
“Fiscal: Sometemos el caso.
“Al empezar el abogado defensor a argumentar el caso, la corte-manifestó :
“Juez: La Corte no necesita argumentación para apreciar la prueba.
“Defensa: Tomamos excepción de la orden de la Corte en sentido-de no permitirme argumentar el caso o en el sentido de decir que no necesita argumentación.
£ ‘ Juez: La Corte repite que no necesita argumentación para apre-ciar la prueba, que no hay ninguna cuestión de derecho aquí sino cues-tiones de hecho, una evidencia contradictoria; y repite otra vez que *158no necesita a la altura de su experiencia como juez que se le informe, para poder apreciar una evidencia, por el abogado, y tampoco nece-sita el informe del fiscal.
“Póngase de pie, el acusado. La Corte lo declara culpable del delito de acometimiento y agresión c'on circunstancias agravantes, y le impone dos meses de cárcel y las costas.”
El derecho de un acusado a estar asistido de su ahogado para su defensa al celebrarse el juicio de su causa está garan-tizado por la Constitución de los Estados Unidos, en su en-mienda sexta, como sigue: “En todos los procesos criminales el acusado disfrutará del derecho ... a tener la ayuda de abogado para su defensa. ’ ’ También por nuestra Carta Orgá-nica que en su artículo 2 dice: “En todos los procesos crimi-nales el acusado gozará del derecho de tener para su defensa la ayuda de abogado.” Y por nuestro Código de Enjuicia-miento Criminal que en su artículo 11 expresa: “En un-proceso criminal el acusado tiene derecho a ... (2) Que se le asigne defensor o que se le permita defenderse en persona y con abogado.”
Ese derecho fue reconocido plenamente por esta Corte Su-prema en el caso de El Pueblo v. Plata, 36 D.P.R. 590. In-cluye la argumentación del caso por el abogado, de tal manera que ha sido resuelto que “el argumento del abogado constituye una parte del juicio, tanto como el someter la propia prueba.” Meredeth v. People, 84 Ill. 479, 480.
Al prescribir el Código de Enjuiciamiento Criminal la forma en que debe celebrarse el juicio tanto en las cortes de paz cuanto en las de distrito, la audiencia de las partes queda consagrada. Expresamente dice el apartado sexto del ar-tículo 233 de dicho cuerpo legal que “terminado el período de la prueba y salvo que el caso fuere sometido sin argumen-tación a la decisión de la corte o -del jurado por ambas partes, ... el abogado de la defensa argumentará entonces el caso ante la corte o el jurado exponiendo de igual modo todos sus argumentos en favor de la defensa.”
La jurisprudencia de las cortes americanas es uniforme *159no sólo en cnanto al derecho del acusado a contar con la •asistencia de su abogado para defenderse, sino en cuanto a que tal derecho incluye el de argumentar su caso ante la •corte o ante el jurado.
Se ha reconocido que las cortes tienen poder para limitar, bien por reglas- previamente establecidas o razonablemente -de acuerdo con las circunstancias de cada caso, el tiempo en que deban presentarse los argumentos, pero en manera alguna para negar en absoluto el derecho de argumentar.
Así, en el caso de Walker v. State, 32 Tex. Crim. Rep. 173 se resolvió que:
"Aunque la Corte tiene el derecho a limitar el tiempo para argu-mentos, no puede limitarlo arbitrariamente de tal modo que la limi-tación llegue a convertirse en una privación del derecho del acusado a presentar su eas'o al jurado plena y razonablemente y que no puede .servir de fundamento a tal privación el hecho de que en opinión de la corte la prueba haya sido tan clara que el argumento no pueda variar el resultado de la sentencia.
Y en el de City of Seattle v. Erickson, la Corte de Apelaciones de Washington dijo:
“Creemos que una mera relación de la cuestión en controversia, así Como de la prueba, demuestra que la corte inferior no abusó de su discreción al limitar el tiempo para argumentar el caso ante el jurado. Una persona acusada de un delito tiene el derecho consti-tucional a ser oída por medio de abogado y de ese derecho la corte bo puede privarle; pero al mismo tiempo el poder de la corte para regular el ejercicio de ese derecho pOr medio de reglas razonables, tampoco es discutible. En ausencia de estatutos que prescriben reglas para la práctica, descansa en la sana discreción de la corte el poner un límite razonable al tiempo que debe ser consumido por abogados «m argumentos; con esa discreción la corte de apelaciones no inter-vendrá a menos que el tiempo no se haya limitado en tal forma que resulte manifiestamente perjudicial a los derechos de la parte que se queja. La regla ha sido establecida en el caso de El Pueblo v. Kelly, 94 N. Y. 526, en esta forma : ‘El tiempo que un abogado debe emplear para presentar su eas’o a la consideración de un jurado, debe necesa-*160riamente quedar en gran parte a la discreción de la corte. Si fuera de otro modo, un período ilimitado de tiempo podría ser usado sin ninguna ventaja para el cliente causándose gran demora en los pro-cedimientos de la corte y perjuicios a la administración de justicia. El tiempo a ser usado para tal propósito debe, por tanto, ser materia a regularse por el juez que presida el juicio lo mismo que cualquiera otra cuestión durante el pr'oceso. Se presume que la corte salvaguar-dar á propiamente y protegerá los dereolios de las partes de manera que pueda hacerse verdadera justicia a todos, y el juez es, segura-mente, una persona competente y adecuada para determinar con res-pecto al tiempo que debe requerirse para una debida discusión y pre-sentación del caso en el juicio. De todo esto se deduce que la corte tiene el derecho a ejercer su discreción a ese respecto y a menos que no se abuse de tal discreción no habrá intervención por las cortes-superiores.’ En el caso de State v. Page, 21 Mo. 257, 64 Am. Dec. 329, después de traer el estudio de la práctica de limitar el tiempo-para l’os argumentos en procedimientos judiciales desde la antigua-Grecia y Roma, la corte se expresó así: ‘Llegamos a la conclusión,, por tanto, que un cuarto de hora concedido a un orador moderno en un pequeño caso de cortar árboles en terrenos escolares no debe con-siderarse como una prohibición hecha al abogado de ser oído en de-fensa de su cliente.’ Dentro de estas reglas no consideramos que se ha puesto de manifiesto ningún abuso de discreción p'or parte de la corte en este caso. El abogado del apelante invoca el caso de State v. Mayo, 42 Wash. 540, 85 Pac. 251, en apoyo de su contención de-que hubo un abuso de discreción por parte de la corte inferior; pero en el caso de Mayo al acusado se le celebraba juicio en un caso capital, el juicio fué largo y laborioso y la prueba muy voluminosa. Tal caso no puede tomarse como standard en comparación con un-caso sencillo como el de autos.” 25 L.R.A. 1027, 1030.
No es necesario referirnos a otros casos. Ambas pariesen sns alegatos citan algunos muy interesantes sobre el particular. La cuestión envuelta es clara. Los autos demues-tran que el derecho que la ley y la jurisprudencia reconocen, al acusado le fué negado en absoluto por la corte. Y siendo^ ello así, la sentencia dictada no puede subsistir. Debe re-vocarse y la causa devolverse para la celebración de un nuevo« juicio.